Citation Nr: 1122042	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbosacral strain with degenerative disc disease.  

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1967 and was a member of the National Guard from March 1976 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 RO rating decision.  In December 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in March 2009 and December 2009.  

The Board again notes that the issues of entitlement to service connection for depression, claimed as secondary to the service-connected lumbosacral strain with degenerative disc disease and for a heart disorder, claimed as secondary to the service-connected lumbosacral strain with degenerative disc disease, and the matter of whether new and material evidence has been presented to reopen the claims of entitlement to service connection for a cervical spine disorder and for a bilateral hip disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The matter of a TDIU is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  



FINDING OF FACT

The service-connected lumbosacral strain with degenerative disc disease is shown to be productive of a disability picture manifested by objective evidence of functional loss due to pain and with repetitive movement that more nearly approximates that of forward flexion of the thoracolumbar spine limited to 30 degrees or less, without objective evidence of ankylosis of the thoracolumbar spine, neuropathy or other neurological findings of the lower extremities, or incapacitating episodes more than 6 weeks in the last 12 months due to the intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, including Diagnostic Codes 5235 to 5243 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2006, December 2006, February 2007, May 2008, February 2010, March 2010, and April 2010 letters.  

Notably, in the June 2006, December 2006, and February 2007 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in September 2010.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims; however, on these facts, such omission is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  VA treatment records dated form 1994 to 2010 and Social Security records were obtained and associated with the claims folder.  The Veteran has been afforded VA examinations, most recently in July 2010, to address the nature and severity of his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims (Court) held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2009).  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  

Degenerative arthritis of the spine is rated under the following new general rating formula for diseases and injuries of the spine:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation will be assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran asserts that he is entitled to a higher rating for his service-connected lumbosacral strain with degenerative disc disease, evaluated as 40 percent disabling.  38 C.F.R. § 4.71a.  This contention is supported by oral testimony provided by the Veteran and his representative during his December 2007 DRO hearing, which corroborates his reported symptomatology.  

The Board generally notes that written lay statements received from the Veteran's spouse and son reveal observations that the Veteran's lumbosacral spine disorder inhibits his ability to perform work around the house, and causes him severe pain and limitation of mobility.  

A July 2006 QTC examination report reveals complaints of progressive worsening of constant pain associated with stiffness and weakness, which radiates to the left lower extremity, and is burning, sharp, cramping and aching in nature.  The Veteran reported that pain is brought on by itself, and improves with medication and a prescribed transcutaneous electrical nerve stimulation (TENS) unit.  He noted that he has difficulty functioning even with pain medication, and that he was evaluated in the emergency room where he received injections for his back pain.  The Veteran indicated that he has difficulty standing, walking, lifting, and bending.  Significantly, he denied having any periods of incapacitation.  

On physical examination, the examiner observed that the Veteran was in no apparent distress, that his posture was mildly stooping, and that he walked with a cane into the examination, although it was noted that he was able to walk across the room without the cane.  The examiner described the Veteran's gait as slow, but not unsteady or unpredictable.  The Veteran had difficulty getting on and off the examining table and changing positions secondary to his low back pain.  The examiner noted that the Veteran was wearing a TENS unit.  

Examination of the thoracolumbar spine revealed evidence of limited and painful motion in all directions, with evidence of moderate paraspinal muscle spasm at L3 to L4, L4 to L5, and L5 to S1.  The examiner noted there was evidence of tenderness to gentle palpation in the paraspinal muscle, but there was no evidence of weakness noted.  Straight-leg raising was negative bilaterally, Lasegue sign was negative, and there was no evidence of radiation of pain.  

Range of motion testing showed active flexion to 45 degrees, with pain at 45 degrees, active extension to 15 degrees, with pain to 15 degrees, active right lateral flexion to 30 degrees, with pain at 30 degrees, active left lateral flexion to 30 degrees, with pain at 30 degrees, active right rotation to 30 degrees, with pain to 30 degrees, and active left rotation to 30 degrees, with pain to 30 degrees.  The examiner indicated that range of motion of the thoracolumbar spine was limited by pain, fatigue, and lack of endurance after repetitive use with pain having the major functional impact.  It was not shown to be limited by weakness or incoordination after repetitive use.  

Neurological examination results showed motor strength within normal limits at 5/5 in the lower extremities, with no evidence of muscle atrophy.  Further, sensation was found to be intact in the lower extremities, and deep tendon reflexes were 2+ in the knees, and 1+ in the ankles.  

The diagnosis was degenerative disc disease of the lumbar spine.  The examiner noted that, objectively, on examination, there was evidence of limited range of motion of the lumbar spine with evidence of muscle spasm and tenderness.  Straight-leg raising was noted as negative.  There was no evidence of radiculopathy, intervertebral disc syndrome, atrophy or sensory deficits.  Reflexes were hypoactive but symmetric, gait was slow, and posture was mildly stooping.  

A VA treatment record, dated in June 2006, shows complaints of many years of low back pain, and loss of feeling in the heels 2 years ago.  The Veteran reported that the pain has gotten worse and causes him to be bedridden for days.  He indicated that his pain occurs once a month, and described regular walking as well tolerated.  He noted that his bowel and bladder control were intact, and indicated that he takes Vicodin as needed and Aleve once per day.  The Veteran reported that he works "setting up conferences" including moving furniture.  He noted that if he moves wrong, his pain is severe and he must go home.  The Veteran indicated that he had lost about 6 weeks of work that year due to his back pain and was about to lose his job.  

Physical examination showed observations of back straight, forward flexion to 45 degrees with pain, heel/toe normal, decreased scatter manner left leg, no pin prick sensation in heels, extensor hallucis longus intact, pedal pulses intact, and no tenderness to percussion of the lumbosacral spine.  

An MRI study revealed slight retrilisthesis of L2 vertebra on L3, and L3 vertebra on L4, multilevel degenerative disc disease without significant central canal narrowing, and slight right neural foramen narrowing at the L5 to S1 level.  

The treating physician noted that the Veteran had severe intermittent mechanical low back pain which was likely associated with the degenerative disc disease in his spine.  The physician opined that the Veteran was unable to continue working due to his problem.  

A VA neurology treatment record, dated in October 2006, reflects findings of a mildly abnormal nerve conduction study and needle electrode examination performed on the right lower extremity.  The neurologist indicated electrical evidence consistent with, but not definitively diagnostic of right lumbosacral motor radiculopathy, not localized to a particular myotome because the findings were only present in the paraspinal muscles.  The neurologist noted that the chronicity/acuity was not clear from those findings.  Significantly, there was no electrical evidence of polyneuropathy.  

A January 2007 VA report of thoracic spine views shows findings of mild multilevel degenerative changes of the thoracic spine, with no evidence of acute fracture or dislocation.  

In a statement received in February 2007, the Veteran indicated that he had been experiencing severe muscle spasms, for which he was treated at the emergency room, and reported that he was placed on bed rest, as prescribed by a physician, for 5 to 6 hours.  Further, the Veteran noted that he was told to bed rest for about 6 to 8 weeks and to take muscle relaxers for his pain.  

A VA treatment record, dated in April 2007, shows that the Veteran was treated for low back muscular strain/spasm, and was ordered to not lift, forceful push, or pull, for 7 days.  

In August 2007, the Veteran underwent a second QTC examination.  Here, he complained of osteoarthritis of the hips bilaterally, cervical spine degenerative disc disease, lumbosacral strain with lumbar degenerative disc, and tension headaches.  The Veteran reported warmth in his back, as well as constant, severe pain throughout the day, described as aching, sticking, cramping, sharp, and burning.  He noted that using a TENS unit, taking muscle relaxants, massage, using a hot tub, using hot packs, and taking medication allows him to function, but at times he requires complete bed rest.  The Veteran denied requiring injections or surgery, but noted that he had been prescribed bed rest by a physician multiple times in the past, so much so that he was unable to quantify the number.  The Veteran indicated that due to his back disability he was unable to work or perform his activities of daily living.  He noted that recently he underwent physical therapy.  

On physical examination, the examiner observed that the Veteran was in no acute distress, that his posture was relatively normal except for mild loss of lumbar lordosis, that there was no kyphosis or scoliosis, that his gait was slightly slow and wide-based without antalgia or ataxia, that he currently ambulates with a cane and sometimes uses a neck collar, and that examination of the feet revealed no sign of abnormal weight bearing such as callosities or breakdown.  

Examination of the thoracolumbar spine revealed the presence of painful motion and tenderness to palpation in the lumbar midline and paraspinal region with mild muscle spasm in the paraspinal region, and negative straight-leg raising test bilaterally.  Range of motion testing showed active flexion limited at 60 degrees, with pain at 40 degrees, active extension limited at 20 degrees, with pain at 20 degrees, active right and left lateral flexion limited at 20 degrees, with pain at 20 degrees, and active right and left rotation limited at 25 degrees, with pain at 20 degrees.  The examiner noted that the range of motion of the thoracolumbar spine was limited by pain, fatigue, and lack of endurance without weakness or incoordination following repetitive use.  The examiner found there was no evidence of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Neurological examination of the lower extremities revealed good motor tone, bilaterally, with motor strength 4/5 in the right lower extremity and 5-/5 in the left lower extremity, sensory intact and equal bilaterally to pain and touch, coordination within normal limits, and deep tendon reflexes 1+ in the knees and ankles bilaterally.  

The diagnosis was lumbosacral strain with lumbar degenerative disc disease.  The examiner opined that the Veteran's back examination revealed tenderness to palpation and mild spasm, as well as limited range of motion; however, there was no evidence of radiculopathy.  The examiner noted that on the current examination, the Veteran was noted to have limited range of motion of the lumbar spine without any neurological findings or other deformity.  

During his DRO hearing, the Veteran testified that he can no longer have any prolonged standing or sitting, nor can he walk more than 4 blocks due to his back disability.  He reported needing steroid injections, a TENS unit, and over-the-counter medications to treat his symptoms, which include chronic, radiation pain and incapacitating episodes.  He noted that he was treated in the emergency room twice for his back, and that was unemployed because of his back.  His spouse's testimony corroborated his reported symptomatology.  

A February 2009 VA treatment record reflects findings of arthritis of the spine and myfascial pain with multiple trigger points in the trapezius and low lumbar paraspinals.  The physician noted that the Veteran had almost every possible intervention except trigger point injections to treat his back symptoms.  The record indicates findings from a May 2007 CT examination, which revealed no paraspinal mass or fluid collection identified.  The record also reveals findings from a March 2008 MRI of the lumbar spine without contrast, which revealed L4 to L5 posterior disc protrusion, no central canal stenosis, and no neural foramina stenosis.  Lower extremity sensation testing revealed L1 to S1 dermatomes were tested and intact to light touch, and inspection of the lumbar spine showed no atrophy, no scars, no kyphosis/scoliosis, iliac crest equal height, and posterior superior iliac spine equal height.  

A May 2010 VA treatment record reflects that the Veteran reported exercising 4 days a week, including walking or using a stationary bike and doing arm exercised.  He also complained of experiencing more back pain.  

Most recently, in July 2010, the Veteran underwent a third QTC examination.  Here, he reported limitations of being unable to sit, walk, or stand for long periods of time, needing a doctor-prescribed walking stick to ambulate, and use of heating pads, TENS units, braces, pressure points, relaxation, and hot water to help alleviate his pain, muscle spasms, and flare-ups.  

Physical examination results include findings of posture and gait within normal limits, steady walking, and the required use of a cane and TENS unit for ambulation, but not of a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  The examiner observed that examination revealed no evidence of radiating pain on movement.  Muscle spasm was present but did not produce an abnormal gait.  Tenderness was noted; however, there was no guarding of movement, no weakness, negative straight leg raising bilaterally, no atrophy present in the limbs, and significantly, no ankylosis of the thoracolumbar spine.  Moreover, muscle tone and musculature were noted as normal, and there was symmetry of spinal motion with normal curves of the spine.  

Range of motion testing revealed flexion to 35 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, respectively, and right and left rotation to 10 degrees, respectively.  Neurological examination results indicated findings of no sensory deficits from L1 to L5.  The examination of the sacral spine revealed no sensory deficits of S1, and the modality used to test sensory function was pin prick.  There was no lumbosacral motor weakness observed, the right and left lower extremity reflexes revealed knee jerk and ankle jerk of 2+, there were normal cutaneous reflexes noted, and, significantly, there was no sign of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner observed no non-organic physical signs.  The diagnosis was lumbosacral strain with lumbar degenerative disc disease.  Subjective factors were noted as low back pain, and objective factors were noted as decreased back range of motion.  

Based on the foregoing, the Board concludes that an evaluation in excess of 40 percent for the Veteran's lumbosacral spine disability under any of the applicable diagnostic criteria is not warranted.  In order to warrant an evaluation in excess of 40 percent, there must be competent evidence of intervertebral disc syndrome with incapacitating episodes of 6 weeks or more during a 12 month period, or ankylosis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

In this case, the objective medical evidence does not support a diagnoses of ankylosis of thoracolumbar spine.  As discussed above, the Veteran had motion in the thoracolumbar spine although the motion is limited.  The VA QTC examination reports specifically indicate that there was no ankylosis of the thoracolumbar spine.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.

The record shows that the Deluca factors were considered when the range of motion was measured.  See the July 2006, August 2007, and July 2010 VA QTC examination reports.  There is no evidence of additional limitation of motion due to pain.  Muscle tone and musculature were normal.  Posture and gait were normal upon examination in July 2010.  

The current disability rating for the thoracolumbar spine takes into consideration and incorporates any additional functional loss due to pain.  The disability has not been shown to produce impairment that would warrant a rating higher than 40 percent due to pain or other functional impairment.  See DeLuca; supra.  Thus, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The VA treatment records do not show any physician prescribed bed rest due to the lumbar spine disability.  The July 2010 VA examination report indicates that the Veteran reported that he did not have any incapacitating episodes in the past 12 months.  Thus, a higher rating is not warranted under Diagnostic Code 5243. 

The Board also notes that the record fails to show findings of any neurological deficit related to the Veteran's lumbosacral disability.  Thus, a separate rating for neurological manifestations is not warranted.  

The Board acknowledges the Veteran's, his spouse's and his son's credible lay statements, and his, his spouse's, and his representative's credible testimony that he currently experiences lumbosacral spine symptomatology that is more severe than is contemplated by the current assigned rating due to chronic severe pain, radiculopathy, and severe limitation of motion.  However, the Board finds the objective medical evidence discussed above to be more probative, and this objective medical evidence does not establish ankylosis and/or intervertebral disc syndrome, or neuropathy to warrant a higher evaluation.  

Hence, the Veteran's overall low back symptomatology does not meet the criteria for at least the next higher rating of 50 percent.  As the criteria for the next higher rating has not been met, it follows that the criteria for an even higher rating of 60 or 100 percent, likewise have not been met.  Moreover, a separate rating for a neurological deficit is not warranted.  

Overall, the evidence does not support an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease, and the claim for this benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, however, does not support assigning different percentage disability ratings for the disability during the period in question.  The criteria for a 40 percent rating and no higher for the lumbar spine disability has been met for the entire appeal period.   

In summary, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The appeal is denied.  

The issue of entitlement to an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is addressed in the remand portion of the decision.  


ORDER

An evaluation in excess of 40 percent for the service-connected lumbosacral strain with degenerative disc disease is denied.  


REMAND

As noted, in a December 2009 remand, the Board requested that the RO afford the Veteran a VA examination to assess the impact of the Veteran's lumbar spine disability on his ability to work.  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Unfortunately, as discussed, the Board finds that the RO failed to substantially comply with the directives of the Board's remand.  Additional development is needed prior to further consideration of the claim.  

In this case, the Veteran's only service-connected disability is his lumbosacral strain with degenerative disc disease, which is rated as 40 percent disabling.  The Board has considered whether there is a basis for a grant of the Veteran's claim under 38 C.F.R. § 4.16(b) and has reviewed a VA examination report from July 2010 in this regard.  However, this report does not contain a definitive opinion in terms of 38 C.F.R. § 4.16.  Rather, after explicitly being asked to describe the functional impairment caused by the established diagnoses and effect of that impairment on the Veteran's ability to perform physical and sedentary activities of employment, as well to comment on if disabilities other than the service-connected spine disability was impairing his ability to perform physical and sedentary activities of employment, the examiner merely noted that the Veteran was unable to stand or walk too far, as well as perform mechanical work, and concluded that the effect of the Veteran's spine disability was moderate.  

In view of this, the case must again be remanded to the RO for a more definite opinion as to the occupational impairment due to the Veteran's lumbosacral strain with degenerative disc disease and then, if necessary, referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should once again forward the claims folder to the physician who conducted the July 2010 VA examination (or if he is no longer available, a suitable replacement) and request a supplemental opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected spine disability.  

A clear rationale should be stated for all conclusions reached.  

The claims folder should be made available to the examiner for review in conjunction with the medical opinion, and the examiner should acknowledge such review.  The examiner should provide a rationale for all conclusions.

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.

2.  Following completion of all indicated development, the RO should readjudicate the claim for TDIU, to include, if applicable, its consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of TDIU rating on an extraschedular basis.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


